Citation Nr: 9912687
Decision Date: 05/10/99	Archive Date: 06/24/99

DOCKET NO. 97-15 104               DATE MAY 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric
disorder, to include,. post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic pain syndrome.

3. Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for osteoarthritis of
the cervical spine, to include as secondary to service-connected
right elbow fracture residuals.

4. Entitlement to service connection for gastritis.

5. Entitlement to an increased rating for fracture residuals of the
left elbow, currently evaluated as 40 percent disabling.

6. Entitlement to a total rating based on unemployability due to
service-connected disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and E.F.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 until June 1945
in the Coast Guard Reserve.

This appeal comes before the Department of Veterans Affairs (VA)
Board of Veterans' Appeals (Board) from rating decisions of June
1993, June 1996 and September 1997 of the St. Petersburg, Florida
Regional Office (RO) which denied service connection for an
acquired psychiatric disorder, to include PTSD, chronic pain
syndrome, osteoarthritis of the cervical spine, to include as
secondary to service-connected right elbow fracture residuals, and
gastritis, as well as denied an increased rating for fracture
residuals of the left elbow and a total rating based on
unemployability due to service-connected disability.

During a personal hearing on appeal in August 1995 before a Member
of the Board sitting at St. Petersburg, Florida, testimony was
taken regarding the issue of whether new and material evidence had
been received to reopen a claim for entitlement to service
connection for a back disability, other than of the cervical spine.
A review

2 - 

of the record also reflects that the veteran has advanced a claim
for service connection for generalized arthritis of multiple other
joints. However, these matters are not properly before the Board
for appellate review at this time and they are referred to the RO
for additional consideration.

After review of the record, the Board is of the opinion that the
issues of entitlement to an increased rating for residuals of left
elbow fracture residuals and entitlement to a total. rating based
on unemployability due to service-connected disability will be
addressed in a RE@ND following the ORDER portion of this decision.

FINDINGS OF FACT

1. A final Board decision in June 1992, in pertinent part, found
new and material evidence had not been received to reopen a claim
of entitlement to service connection for osteoarthritis of the
back, to include the cervical spine, and to include claimed as
secondary to service-connected right elbow fracture residuals.

2. The evidence added to the record subsequent to the June 1992
Board decision, considered in combination with the record as a
whole, is cumulative and redundant, and is not so significant that
it must be considered in order to fairly decide the merits of the
claim.

3. The claims for entitlement to service connection for gastritis,
chronic pain syndrome, and an acquired psychiatric disorder are not
supported by cognizable evidence showing that the claims are
plausible or capable of substantiation.

CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a
claim of entitlement to service connection for osteoarthritis of
the cervical spine, to include

- 3 - 

as secondary to service-connected right elbow fracture residuals.
38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1998).

2. The claims for service connection for gastritis, chronic pain
syndrome, and an acquired psychiatric disorder are not well
grounded. 38 U.S.C.A. 5107(a).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. 111O (West 1991). For the showing of chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." Continuity of symptomatology is required where the
condition noted during service is not, in fact, shown to be chronic
or where the diagnosis of chronicity may legitimately be
questioned. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303. Where a veteran
served continuously for 90 days or more during a war period, or
after December 3 1, 1946, and arthritis or a psychosis becomes
manifest to a degree of 10 percent or more within one year from the
date of termination of such service, such disease shall be presumed
to have been incurred in service, even though there is no evidence
of such disease during the period of service. This presumption is
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).
Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed inservice stressor. 38 C.F.R. 3.304(f) (1998). Service
connection may be granted for disability which is proximately due
to or the result of a service-connected disease or injury. 38
C.F.R. 3.310(a) (1998).

- 4 -

1. New and material evidence to reopen a claim for service
connection for osteoarthritis of the cervical spine, to include as
secondary to service-connected right elbow fracture residuals.

A Board decision in June 1992, in pertinent part, found new and
material evidence had not been received to reopen a claim of
entitlement to service connection for osteoarthritis of the back,
to include the cervical spine, and to include claimed as secondary
to service-connected right elbow fracture residuals. The Board's
June 1992 decision is final. 38 U.S.C.A. 7104(b) (West 1991).
Nevertheless, if new and material evidence is presented or secured
with respect to a claim which has been disallowed, the claim will
be reopened, and the former disposition reviewed. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156(a) (1998). The United States Court
of.Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
has held that, when "new and material evidence" is presented or
secured with respect to a previously and finally disallowed claim,
the Department of Veterans Affairs (VA) must reopen the claim.
Stanton v. Brown, 5 Vet.App. 563, 566 (1993).

The Court has held that, in determining the issue of whether the
additional evidence submitted is new and material, a question of
law, the credibility of the evidence must be presumed. However,
this presumption is made only for the purpose of determining
whether the case should be reopened. Justus v. Principi, 3 Vet.App.
510, 512-513 (1992). However, the Court has held that this
presumption of credibility is not unlimited. Specifically, the
Court has stated that Justus does not require the VA to consider
patently incredible evidence (e.g. the inherently false or untrue)
to be credible. Duran v. Brown, 7 Vet.App. 216 (1994).

Under 38 C.F.R. 3.156(a) (1998), new and material evidence is
defined as evidence not previously submitted to agency
decisionmakers which bears directly and substantially upon the
specific matter under consideration, which is neither cumulative
nor redundant, and which by itself or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim.

5 - 

The service medical records reflect no complaints or findings
referable to a cervical spine disability.

VA outpatient clinic records dated in March 1980 show that veteran
described pain in the neck and related that he had had such
symptoms since 1967. An X-ray of the cervical spine was interpreted
as showing advanced degenerative changes with narrowing. Following
VA neurologic consultation in May 1980, the findings included
severe spondylosis of the cervical spine with root involvement. A
statement dated in February 1981 was submitted by [redacted], one
of the veteran's former fellow servicemembers who attested to the
veteran's complaints of neck pain following injury in service in
1945.

The veteran was admitted to a VA Hospital in August 1981 and
rendered a history of neck stiffness for the past 10 years. The
diagnosis of cervical spine spondylosis was continued. He was
afforded consultation in the rheumatology service in August 1981
and reported a 35 year history of cervical osteoarthritis. G.
Turmail, M.D., diagnosed degenerated discs of the cervical spine
following comprehensive evaluation in March 1984. The appellant
related a history of injuries to the neck in service arid said that
it had not been the same since that time.

The veteran underwent VA examination in July 1991 and reported
complaints which encompassed all the joints of his body. A
diagnosis of diffuse arthritis was rendered.

The appellant also underwent VA orthopedic examination in May 1993
when he related that since an injury to his elbow in service, he
had developed extensive post- traumatic@ pain affecting multiple
joints. The examiner noted that the claims folder contained
numerous records pertaining to chronic pain symptoms. Following
examination, diagnoses which included chronic pain syndrome
associated with traumatic arthritis and degenerative arthritis of
the neck, back and both knees were rendered.

6 -

VA outpatient clinic records dated between 1994 and 1997 reflect
continuing treatment for numerous complaints and disorders,
including degenerative changes of the cervical spine.

As noted above, the service medical records are devoid of any
reference to injury to the cervical spine or any complaints
referable thereto. While the veteran asserts that after injury in
service he experienced persisting neck pain, the clinical evidence
of record does not reflect any such complaint in this regard until
at least the early 1980's. The record does show that he sustained
trauma to his head in an automobile accident in 1967, and admitted
in VA outpatient clinical records in March 1980 that he had had
neck pain since 1967. He indicated upon VA Hospital admission in
August 1981 that he had had neck stiffness for the past 10 year.
The record also reflects that although he reported upon VA
rheumatology evaluation also in August 1981 that he had had
cervical spine osteoarthritis for the past 35 years, it is clearly
demonstrated that a diagnosis of such was not shown until 1980.
This is approximately 35 years after discharge from service and, in
the absence of demonstration of injury to the neck in service, or
competent (medical) evidence of continuity of symptomatology, or
nexus, to service, there exists no plausible basis to find service
connection for degenerative changes of the cervical spine on a
direct or presumptive basis. See 38 U.S.C.A. 1101, 1110, 1112,
1113, 1131; 38 C.F.R. 3.307, 3.309. Additionally, there is no
competent medical opinion of record which relates the veteran's
cervical spine disorder in any way to his service- connected left
elbow fracture residuals. See Murphy v. Derwinski, 1 Vet. App. 78,
81 (1990).

As outlined above, the additional evidence, considered in
conjunction with the record as a whole fails to satisfy any
deficiency for a grant of service connection for osteoarthritis of
the cervical spine, to include as secondary to service-connected
right elbow fracture residuals, present at the time of the prior
final Board denial in June 1992. As such, it is not so significant
that it must be considered in order to fairly decide the merits of
the claim.

7 - 

The veteran continues to essentially contend that his current
osteoarthritis of the cervical spine is due to service or service-
connected disability. However, the veteran is not qualified, as a
lay person, to offer medical diagnoses or medical opinion as to
etiology. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
Although[ the veteran is competent to testify about the symptoms
experienced during or following service, he is not competent to
diagnose a medical disability or to offer a medical opinion
attributing the development of a medical disability to service, or
service-connected disability as this requires medical expertise.
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494- 95. The
Board notes that mere lay assertions of medical etiology are not
competent evidence sufficient to reopen a previously denied claim.
Moray v. grown, 5 Vet. App. 211, 214 (1993).

As evidence that is both new and material has not been submitted,
the appeal to reopen a claim of entitlement to service connection
for osteoarthritis of the cervical spine, to include as secondary
to service-connected right elbow fracture residuals, must be
denied.

II. Service connection for an acquired psychiatric disability, to
include PTSD, chronic pain syndrome, and gastritis.

The threshold question is whether the appellant has presented well-
grounded claims for service connection for gastritis, chronic pain
syndrome, and an acquired psychiatric disorder. In this regard, he
has the burden of submitting evidence sufficient to justify a
belief by a fair and impartial individual that the claims are
plausible. 38 U.S.C.A. 5107(a); Grivois v. Brown, 6 Vet. App. 136,
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). While
the claims need not be conclusive, they must be accompanied by
supporting evidence. Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992). In the absence of evidence of well- grounded claims, there
is no duty to assist the claimant in developing the facts pertinent
to the claims, and the claims must fail. See Epps v. Gober, 126
F.3d 1464,

8 - 

1469 (Fed.Cir. 1997); see also Slater v. Brown, 9 Vet. App. 240,
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for direct service connection is well
grounded, the appellant must satisfy three elements. First, there
must be a medical diagnosis of a disability. Second, there must be
medical, or in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury. Third, there must
be medical evidence of a nexus between an in-service disease or
injury and the claimed disability. Where the determinative issue
involves medical causation, competent medical evidence to the
effect that the claim is plausible is required. Epps, 126 F.3d at
1468.

The appellant contends that he now has gastritis, PTSD, and chronic
pain syndrome which are of service onset for which service
connection should now be granted by the Board.

Factual Background

The service medical records reflect no complaints or findings
referable to a chronic pain process, or psychiatric symptomatology.
The veteran was, however shown to have been admitted in March 1945
for symptoms which included pain in the right side with. occasional
bouts of nausea. Upon discharge approximately seven days later, a
diagnosis of subacute gastroenteritis was rendered in this regard.
The appellant was afforded a postservice VA examination for
compensation and pension purposes in January 1947 and was not shown
to have reported any complaints regarding the stomach, nor were
psychiatric disability or chronic pain symptoms noted.

During the course of VA hospitalization from June to September
1967, the veteran was afforded a physical examination in July 1967
whereupon he was found to have mild epigastric tenderness. Early
herniation on the right was noted. No psychiatric, or chronic pain
complaints were recorded.

9 -

VA outpatient clinical records dated during 1982 indicate that the
veteran was closely followed in the nutrition clinic for obesity
and diet, but no stomach complaints or problems were recorded. An
upper gastrointestinal series in September 1982 was interpreted as
showing no evidence of organic pathology. He also underwent a
barium enema in November 1982 which revealed diverticulosis of the
sigmoid and descending colon. A barium enema in January 1987
revealed multiple diverticula. The veteran noted in February 1987
that he had had "gas on my stomach" all his life. He was afforded
extensive work-up in this regard, including sigmoidoscopy,
colonoscopy and endoscopy which resulted in findings that included
hemorrhoids.

VA mental hygiene clinic notes dating from February 1987 show that
the veteran was seen for complaints which included anxiety,
insomnia, worry about ongoing concerns and tension. An impression
of adjustment disorder was recorded in August 1987. In June 1989,
it was noted that he continued to hear voices that were friendly
which were generally "buddies from WWII." He admitted to
audiovisual hallucinations. It was felt that an anxiety disorder
was the basis of such symptoms. Upon outpatient mental evaluation
in August 1989, it was recorded that there had been a history of
emotional dysfunction since WWII which had increased within the
past 10 years and were manifested by hearing voices, audiovisual
hallucinations, delusions and depression. Following mental status
examination, diagnoses of depression and anxiety disorder were
rendered.

The appellant was seen in a VA medication maintenance clinic in
February 1993 where it was noted that medical history from his
chart indicated a past diagnosis of schizophrenia. It was noted
that the veteran indicated that he had seen combat as a gunner
during World War II, heard the voices of his service buddies, and
tried to keep the thoughts of the war out of his head. Impressions
on this occasion were traumatic arthritis, PTSD, chronic pain
syndrome and adjustment disorder with mixed emotional features.

- 10-

Upon VA compensation and pension examination for PTSD purposes in
May 1993, the appellant indicated that he was a gunner in the Navy
and primarily saw activity on convoy boats to Europe. He related
that their job was to chase down enemy submarines. During the
course of his interview, he related that one of his boats was shot
at, and that in general, he was frightened that he might get hit.
It was noted that other than that, he had had no major traumatic
experiences. Following mental status examination, a diagnosis of
schizophrenia, residual type, mildly symptomatic, no signs of PTSD,
was rendered.

The appellant also underwent VA examination of the joints in May
1993 where he related that since an injury to his elbow in service,
he had developed extensive post- traumatic pain affecting multiple
joints. The examiner noted that the claims folder contained
numerous records pertaining to chronic pain symptoms. Following
examination, diagnoses which included chronic pain syndrome
associated with traumatic arthritis and degenerative arthritis of
the neck, back and both knees were rendered.

VA outpatient clinic records dated between 1994 and 1997 reflect
continuing treatment for numerous complaints and disorders,
including depression and anxiety, and pain of multiple joints.
References to chronic dyspepsia and gastritis were also noted on
occasion.

The veteran presented testimony upon personal hearing on appeal
before a Member of the Board sitting at St. Petersburg, Florida in
August 1995 to the effect that he had nightmares, dreams,
flashbacks, and intrusive recollections of being aboard ship and
having a problem with the enemy. He stated that he was involved in
several submarine mishaps, participated in the sinking of ships and
saw bodies of his comrades floating in the water which were
stressful for him. The veteran said that he was in pain all the
time, that it affected every joint of his body, and that this was
due to arthritis he had incurred in service. He related that a pole
had struck him in the back in 1942 knocking him unconscious and
resulting in pain which later spread throughout his whole body. He
testified that stomach symptomatology he

experienced in service persisted and that he was currently being
treated for the disorder.

Analysis

The Board notes that while the veteran was indeed hospitalized in
service for subacute gastroenteritis in March 1945, a thorough
review of the postservice clinical record in this instance reflects
no chronic abnormality of the stomach or gastrointestinal system
during the remainder of his service, nor for decades after
discharge from active duty. The Board has carefully reviewed the
voluminous evidence of record in this regard and points out that
the veteran did not indicate upon VA examination in 1947 that he
had stomach symptomatology, and that no reference to the gastritis
he now claims is demonstrated in the clinical record until the
1980"s. This is more than 35 years after discharge from active
duty. In the absence of demonstration of continuity of
symptomatology, or competent (medical) evidence of a nexus to
service, this is too remote in time to establish a plausible basis
for continuity of any inservice symptomatology in this regard. See
38 C.F.R. 3.303.

With respect to the claim for service connection for an acquired
psychiatric disorder the current clinical record now shows that the
veteran carries diagnoses of anxiety, depression, and
schizophrenia. However, the service medical records reflect
absolutely no reference to any psychiatric complaints or findings.
A longitudinal review of the extensive evidence of record indicates
that the first reference to any psychiatric condition appears in
the record in 1987. This is more than 40 years after the veteran's
discharge from active duty. In the absence of a showing of chronic
psychiatric disability in service, or demonstration of
schizophrenia to a compensable degree within one year after
service, the service connection claim for psychiatric disability is
not plausible unless there is competent evidence of continuity of
symptomatology or a nexus to service. See 38 U.S.C.A. 1101, 1110,
1112, 1113; 38 C.F.R. 3.307, 3.309.

- 12 - 

As for the claim for PTSD, the record reflects that a diagnosis of
such was rendered on a single occasion in February 1993 after the
veteran rendered a vague history of combat service as a gunner
during World War II, hearing voices of his service buddies, and
thoughts of the war. The record demonstrates, however, that when he
was afforded VA psychiatric examination in May 1993 specifically
for PTSD evaluation purposes, it was determined that he had no
signs or symptoms of PTSD, despite the fact that he reiterated
history and symptoms as before. The subsequent VA mental hygiene
clinic notes reflect only diagnoses of anxiety with depression
and/or schizophrenia. Moreover, there is no documentation in the
record that the appellant saw any combat or foreign service, or
that he was exposed to any of the traumatic stressors he now claims
to support a finding of PTSD. There is no clear diagnosis of the
condition, nor is there credible supporting evidence that the
claimed stressors actually occurred. See 38 C.F.R. 3.304(f). The
Board thus finds that the clinical evidence of record does not now
reflect any current disability of this nature. In this regard, it
must be pointed out to the veteran that a claim for service-
connection must be accompanied by evidence which establishes that
he currently has the claimed disability. See Rabideau v. Derwinski,
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet.
App. 223, 225 (1992). A well- grounded claim requires evidence of
a present disability. Brammer at 223.

As for the claim for service connection for chronic pain syndrome,
the Board notes in this instance that the appellant does not assert
that he developed chronic pain syndrome in service, but rather that
he now has such symptoms as the result of traumatic arthritis of
multiple joints which are of service onset. At the outset, the
Board points out that chronic pain was not shown in service, and
was not clinically indicated until around 199 1. This was more than
45 years after his discharge from active duty. The record is devoid
of any competent (medical) evidence linking the disability to
service. As well, the record clearly shows that when the veteran
was afforded VA examination in May 1993, it was determined at that
time that chronic pain syndrome was associated with traumatic and
degenerative arthritis of the neck, back, and both knees. The Board
emphasizes, however, that    service connection is not in effect
for either traumatic or degenerative arthritis of the cervical
spine, back or the knees. Consequently, there is no service-
connected disability to which a

13 -

chronic pain process may be attributed to establish service
connection in this regard. See 38 C.F.R. 3.310.

It is well established that it is the province of trained health
care professionals to enter conclusions that require medical
opinions as to causation. Jones v. Brown, 7 Vet. App. 134, 137
(1994). The appellant as a lay person who is untrained in the field
of medicine is not competent to provide a medical opinion in this
regard. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
Therefore, his assertions that he now has PTSD or any other
psychiatric disorder, gastritis, or chronic pain syndrome that are
related to service or a service-connected disability do not
constitute cognizable evidence upon which to reach the merits of
these matters.

The Board must point out in this instance that where the
determinative issue involves medical causation or a medical
diagnosis, competent evidence is required to make a claim
"plausible" or "possible." Murphy, 1 Vet. App. at 81. Without the
requisite competent evidence reflecting that the veteran now has an
acquired psychiatric disorder, to include PTSD, gastritis, or
chronic pain syndrome which were incurred in service, he has not
met his burden of submitting evidence that his claims of service
connection for such are well grounded. Rabideau v. Derwinski, 2
Vet. App. 141, 144 (1992). Accordingly, the appellant's claims for
entitlement to service connection for an acquired psychiatric
disorder, to include PTSD, gastritis, and chronic pain syndrome are
found to be not well grounded, and the appeals must be denied. As
the appellant's claims in these respects are not well grounded, the
VA has no further duty to assist him in developing the record to
support the claims. Epps. Moreover, the Board is not aware of the
existence of any relevant evidence which, if obtained, would make
the claims well grounded. See McKnight v. Gober, 131 F.3d 1483
(Fed.Cir. 1997) (per curiam).

As the foregoing explains the need for competent evidence of
current disability which is linked by competent evidence to
service, the Board views its discussion above sufficient to inform
the appellant of the elements necessary to complete his application
for service connection for the above cited disorders. Robinette v.
Brown, 8 Vet. App. 69, 77 (1995).

- 14 - ORDER

The appeal to reopen a claim for service connection for
osteoarthritis of the cervical spine, to include as secondary to
service-connected right elbow fracture residuals, is denied.

The claims for entitlement to service connection for an acquired
psychiatric disorder, to include PTSD, chronic pain syndrome, and
gastritis are not well- grounded; the appeals based thereon are
denied.

REMAND

A longitudinal review of the clinical record with respect to the
claim for an increased rating discloses that the veteran was
evaluated by a VA examiner in October 1983 whereupon the left elbow
was depicted as essentially fused in position with "no range of
motion whatsoever" and essentially "non-existent" supination and
pronation. On VA examination in July 1991, it was reported that the
left elbow flexed not more than 50 percent and that there was some
preservation of supination and pronation. The veteran was afforded
a VA orthopedic examination in May 1993. The examiner noted that
the limb was "virtually frozen" at a mid point between supination
and pronation with a flexion angle of 30 degrees. Pronation and
supination were found to be limited to 15 degrees in either
direction. An assessment of virtual complete ankylosis was rendered
at that time. A private physician, J. J. Dibartolo, M.D., wrote in
June 1994 that the appellant lacked 27 degrees of full extension in
the left elbow.

The applicable rating code for the veteran's service-connected
disability provides that a 40 percent evaluation is warranted for
ankylosis of the elbow of the minor upper extremity at an
intermediate angle. Ankylosis is considered to be at an
intermediate angle when the joint is fixed in an angle of more than
90 degrees or

- 15 - 

between 70 degrees and 50 degrees. A 50 percent evaluation requires
unfavorable ankylosis. Ankylosis is considered unfavorable when the
joint is fixed in an angle of less than 50 degrees or when there is
a complete loss of supination and pronation. 38 C.F.R. 4.71a,
Diagnostic Code 5205 (1998).

The Board observes that there are very specific rating criteria in
this instance in order for the appellant to be entitled to a higher
rating in this regard. However, it is found that there have been
some discrepancies in the clinical picture with respect to the left
elbow over the years, and that no examination has clearly
delineated the findings in relation to the cited rating criteria.
Moreover, it is noted that the appellant has not had a VA
examination of the left elbow for compensation and pension purposes
since May 1993. Under the circumstances, the Board is of the
opinion that a current VA orthopedic examination which provides
specific information relative to the rating criteria is indicated.
The VA has a duty to assist the veteran in the development of facts
pertinent to his claim, to include a thorough and complete medical
examination so that the evaluation of the claimed disability will
be a fully informed one. See Gilbert v Derwinski, I Vet.App. 49, 55
(1990; Green v. Derwinski, 1 Vet.App. 121, 124 (1991). Moreover, as
held generally in Deluca v. Brown, 8 Vet.App. 202 (1995),
functional impairment which may be attributable to pain or weakness
must be taken into account in an evaluation of musculoskeletal
disability. See 38 also C.F.R. 4.40 and 4.45 (1998).

The case is therefore REMANDED to the RO for the following actions:

1. The veteran should be scheduled for a special VA orthopedic
examination to determine the nature and extent of any and all
disability associated with service- connected left elbow
disability. All indicated tests and studies, including specific
range of motion, should be accomplished and clinical manifestations
should be reported in detail. The claimsfolder and a copy of this
REMAND must be made available to and be reviewed by the examiner in
the study of this case. The examiner

16 -

is specifically requested to review the rating criteria provided
above and to respond to the following questions: 1) Is ankylosis of
the left elbow favorable or unfavorable? 2) At what exact angle is
the joint fixed in motion, if any? 3) Is there complete or
virtually complete loss of supination and pronation?

In accordance with Deluca, the examination report must cover any
weakened movement, including weakened movement against varying
resistance, excess fatigability upon use, incoordination, painful
motion, and pain with use, and provide an opinion as to how those
factors result in any limitation of motion. If the veteran
describes flare-ups of pain, the examiner should offer an opinion
as to whether there would be additional limits on functional
ability during episodes of flare-ups, and if feasible, express this
in terms of additional degrees of limitation of motion during the
flare-ups. If the examiner is unable to offer an opinion as to the
nature and extent of any additional disability during a flare-up,
that fact should be so stated. The examination report should be
returned in a legible narrative format.

2. Thereafter, the RO should review the report to ensure that it is
in complete compliance with the directives of this RE@ND. If the
report is deficient in any manner, the RO must implement corrective
procedures at once.

3. Following completion of the requested development with respect
to the veteran's service- connected left elbow disability, the RO
should consider the provisions of 38 C.F.R. 4.40, 4.45 and

- 17 -

Deluca in its re-adjudication of the increased rating claim, and its re-
adjudication of the claim of entitlement to a total rating for compensation
purposes based on individual unemployability. If action remains adverse to
the appellant, he should be furnished a supplemental statement of the case
and be given the opportunity to respond. The case should then be returned to
the Board for further appellate consideration.

No action on the part of the veteran is required until he receives further
notice. The Board intimates no opinion, either favorable or unfavorable, as
to the ultimate disposition of the issue on appeal. The Board's adjudication
of the issue of entitlement to a total rating based on unemployability due to
service-connected disability is thus deferred pending completion of the
above.

U. R. POWELL 
Member, Board of Veterans' Appeals

18 - 

